                  Case 1:19-cr-00490-RMB Document 55 Filed 09/04/19 Page 1 of 1


 FORDHAM
 University                                                                              School of Law
 Lincoln Center, 150 West 62nd^Sfi                 ?F7485

 Bruce A. Green                                                                            Phone: 212-636-6851
 Louis Stein Chair
                          DOCUMENT^^ ^gp                                                     Fax: 212-636-6899
                                                                                        bgreen@I aw .fordham .edu
                           ELECTRC
                          1 DOC ^
                                                              0,2019



 Hon. Richard M. Berman
 U.S. District Court
   for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street                                                                         .CHAMBERS OF
                                                                                       RtCHARDM, BERMAN
New York, NY 10007-1312                                                                      U.S.D.J."




re: United States v. Epstein, l:19-cr-00490-RMB


Dear Judge Berman:


         Yesterday, I was provided a pailial transcript of the August 27, 2019 hearing in the above"
captioned case, and I am writing to clarify the record.


        As you know, I co-authored a New York Law Journal article before the hearing. The transcript
quotes the court, in pertinent part, as follows with reference to me and the article: "On a somewhat more
serious note, don't quote me on this, but it is my understanding that one of the authors of that article is
himself counsel in one of the Epstein-related cases. I was surprised to learn that very recently. I m
certain it is tme. I was also surprised that that aspect was not disclosed in the Law Journal." Later in the
hearing, attorney David Boies made comments consistent with those of the court.


        Just to clear up the evident misunderstanding: I have never been counsel to Epstein or his estate
or to anyone in an Epstein-related case. I did serve as an expert witness, by way of expert declaration, in
support of Professor Dershowitz?s motion to disqualify Mr. Boies and his law firm in Giuffre v.
Dershowitz, 1:19-cv"03377 (SDNY), a pending defamation case that might be described as "Epstein-
related." My work as an expert witness, which concluded in June, did not involve my representation of,
or advocacy on behalf of, Professor Dershowitz. I did not serve as counsel or as an advocate on
anyone's behalf in co-authoring the lawjournal article.




                                                     ^w-
                                                      Very truly yours,



                                                      Brace A. Green




ec: AUSA Maurene Comey; Martin G. Weinberg, Esq.; Reid Weingarten, Esq.; David Boies, Esq.
